                   UNITED STATES DISTRICT COURT

                     DISTRICT OF CONNECTICUT

                                :
DANIEL KOOI deratively on behalf:
of WORLD WRESTLING              :
ENTERTAINMENT INC.,             :
                                :
     Plaintiff,                 :
                                :
V.                              :   CASE NO. 3:20cv0743(RNC)
                                :
VINCENT K. McMAHON, ET AL.,     :
                                :
     Defendants.                :


                               ORDER

     In the interest of justice, the above identified case is hereby

transferred to Judge Victor A. Bolden.    All further pleadings or

documents in this matter should be filed with the Clerk's Office in

Bridgeport and bear the docket number 3:20cv0743(VAB)

     So ordered.

     Dated at Hartford, Connecticut this 2nd day of June 2020.



                                             /s/ RNC
                                         Robert N. Chatigny
                                    United States District Judge
